 1 Valerie A. Moore (Bar No. 107359)
     vmoore@hbblaw.com
 2 Kristian Moriarty (Bar No. 291557)
   HAIGHT BROWN & BONESTEEL LLP
 3 500 Capitol Mall, Suite 2150
   Sacramento, California 95814
 4 Telephone: 916.702.3200
   Facsimile: 916.570.1947
 5
   Attorneys for Defendant
 6 THE HOME DEPOT U.S.A., INC.
   (erroneously sued herein as “The Home
 7 Depot, Inc.”) and NIAGARA
   CONSERVATION CORPORATION
 8
 9                           UNITED STATES DISTRICT COURT
10                          EASTERN DISTRICT OF CALIFORNIA
11
12 SENTINEL INSURANCE COMPANY,                    Case No. 19-CV-01760-WBS-DMC
   LTD., individually and as subrogee for its
13 insured, Vaughn Kearbey dba Vaughn             JOINT STIPULATION TO MODIFY
   Kearbey, DDS,                                  SCHEDULING ORDER AS TO NON-
14                                                EXPERT DISCOVERY DEADLINE
                 Plaintiff,                       ONLY AND ORDER THEREON
15
          v.                                      Assigned for All Purposes to:
16                                                Hon. William B. Shubb
   THE HOME DEPOT, INC., a Delaware
17 corporation; and DOES 1 - 20, inclusive,       Action Filed:           August 8, 2019
                                                  Trial Date:             December 27, 2021
18                  Defendants.
19
20           TO THE HONORABLE COURT:
21           IT IS HEREBY STIPULATED by and between the parties, Plaintiff, Sentinel
22 Insurance Company, Ltd. (“Plaintiff”), and Defendant The Home Depot U.S.A., Inc.
23 (“Defendant”), by and through their attorneys of record, as follows:
24           WHEREAS good cause exists for granting this Stipulation to Modify the
25 Scheduling Order previously entered by this Court to Continue Non-Expert Discovery
26 Deadline Date only:
27
28
                                                                 Case No. 19-CV-01760-WBS-DMC
                                                                JOINT STIPULATION TO MODIFY
     AL09-0000017                                        SCHEDULING ORDER AS TO NON-EXPERT
     13720429.1                                                   DISCOVERY DEADLINE ONLY
                                                 1
 1           1.     The Modified Scheduling Order, entered August 3, 2020, sets forth the
 2 deadline for completion of non-expert discovery as April 2, 2021. (08/03/2021 Dkt.
 3 Entry.)
 4           2.     Discovery is ongoing. Depositions have not been taken yet but are in the
 5 process of being scheduled in the next few weeks. Plaintiff and Defendants have served
 6 one set of discovery requests, to which all parties have responded. The current deadline
 7 for completion of non-expert discovery is April 2, 2021.
 8           3.     At present, the parties and the Court continue to face the unprecedented and
 9 ongoing COVID-19 pandemic with hopes that it will continue to improve with the
10 availability of vaccines and continued compliance with health and government directives.
11           4.     Despite the limited re-openings across the state, the parties are still
12 concerned with the wellbeing of all witnesses, counsel, court reporters, and staff that
13 would need to participate in any depositions, inspections, or potential mediations, and are
14 currently in the process of substantially limiting interactions with an eye towards public
15 health.
16           5.     Parties remain optimistic that after further ongoing discovery and
17 investigation, the case can be resolved through mediation and if need be, will work to
18 create contingency plans for possible telephonic depositions and/or mediation once the
19 remaining discovery can be completed.
20           6.     Parties met and conferred and agreed to stipulate to continue the present
21 Non-Expert Discovery Deadline date in anticipation of the need to continue in their
22 discovery efforts, make any special provisions to complete discovery given the ongoing
23 pandemic, and hopefully conduct a meaningful mediation.
24           7.     The current Non-Expert Discovery deadline is April 2, 2021;
25           8.     The current Expert Disclosure/Exchange of Report deadlines are as follows:
26                  a.     Plaintiff: June 11, 2021;
27                  b.     Defendant: July 16, 2021;
28                  c.     Rebuttal: August 31, 2021;
                                                                      Case No. 19-CV-01760-WBS-DMC
                                                                     JOINT STIPULATION TO MODIFY
     AL09-0000017                                             SCHEDULING ORDER AS TO NON-EXPERT
     13720429.1                                                        DISCOVERY DEADLINE ONLY
                                                       2
 1           9.     The current Pre-Trial Conference is October 25, 2021, 1:30 p.m.;
 2           10.    The current Jury Trial is December 28, 2021, at 9:00 a.m.
 3           11.    The new cut-off date for non-expert discovery the above-referenced is sought
 4 to allow all parties to conduct the necessary remaining fact and expert discovery and
 5 engage in a meaningful mediation prior to trial;
 6           12.    There has been one (1) prior request for continuance in this matter.
 7           IT IS THEREFORE STIPULATED AND AGREED by and between the parties
 8 that the following proposed schedule govern the non-expert deadlines:
 9      Type of Appearance               Current               Stipulated Proposed Case
10                                     Stipulated               Management Schedule
11                                      Schedule
12     Non-Expert discovery           April 2, 2021                    June 2, 2021
13           cut-off

14    Dated: April 15, 2021                  HAIGHT BROWN & BONESTEEL LLP
15
16
                                             By:          /s/ Valerie A. Moore
17
                                                   Valerie A. Moore
18                                                 Attorneys for Defendant
                                                   THE HOME DEPOT U.S.A., INC.
19                                                 (erroneously sued herein as “The Home
20                                                 Depot, Inc.”) and NIAGARA
                                                   CONSERVATION CORPORATION
21
22    Dated: April 15, 2021                  BAUMAN LOEWE WITT & MAXWELL, PLLC

23
24
                                             By:         /s/ Matthew E. Delinko
25                                                 Matthew E. Delinko
                                                   Attorneys for Plaintiff
26                                                 SENTINEL INSURANCE COMPANY,
27                                                 LTD.

28
                                                                    Case No. 19-CV-01760-WBS-DMC
                                                                   JOINT STIPULATION TO MODIFY
     AL09-0000017                                           SCHEDULING ORDER AS TO NON-EXPERT
     13720429.1                                                      DISCOVERY DEADLINE ONLY
                                                    3
 1                                               ORDER
 2           The Court having considered the foregoing stipulation and good cause appearing,
 3           IT IS HEREBY ORDERED that:
 4           1.     Non-expert discovery cut-off is reset for JUNE 2, 2021
 5           IT IS SO ORDERED.
 6
 7    Dated: May 6, 2021
 8                                                     ___________________________________
                                                       _
 9                                                     DENNIS M. COTA
10                                                     UNITED STATES MAGISTRATE
                                                       JUDGE
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                                    Case No. 19-CV-01760-WBS-DMC
                                                                   JOINT STIPULATION TO MODIFY
     AL09-0000017                                           SCHEDULING ORDER AS TO NON-EXPERT
     13720429.1                                                      DISCOVERY DEADLINE ONLY
                                                   1
 1                                       PROOF OF SERVICE
 2 STATE OF CALIFORNIA, COUNTY OF LOS ANGELES
 3 Sentinel Insurance Company v. The Home Depot, Inc.
   Case No. 19-cv-01760-WBS-DMC
 4
 5       At the time of service, I was over 18 years of age and not a party to this action. I
   am employed in the County of Los Angeles, State of California. My business address is
 6 555 South Flower Street, Forty-Fifth Floor, Los Angeles, CA 90071.
 7 On April 15, 2021, I served true copies of the following document(s) described as:
 8        JOINT STIPULATION TO MODIFY SCHEDULING ORDER AS TO NON-
                      EXPERT DISCOVERY DEADLINE ONLY
 9
             on the interested parties in this action as follows:
10
                                  SEE ATTACHED SERVICE LIST
11
           BY CM/ECF NOTICE OF ELECTRONIC FILING: I electronically filed the
12 document(s) with the Clerk of the Court by using the CM/ECF system. Participants in the
   case who are registered CM/ECF users will be served by the CM/ECF system.
13 Participants in the case who are not registered CM/ECF users will be served by mail or by
   other means permitted by the court rules.
14
           I declare under penalty of perjury under the laws of the United States of America
15 that the foregoing is true and correct and that I am employed in the office of a member of
   the bar of this Court at whose direction the service was made.
16
           Executed on April 15, 2021, at Los Angeles, California.
17
18
19                                                    Paula M. Johnson
20
21
22
23
24
25
26
27
28
                                                                       Case No. 19-CV-01760-WBS-DMC
                                                                      JOINT STIPULATION TO MODIFY
     AL09-0000017                                              SCHEDULING ORDER AS TO NON-EXPERT
     13720429.1                                                         DISCOVERY DEADLINE ONLY
                                                      1
 1                                     SERVICE LIST
                     Sentinel Insurance Company v. The Home Depot, Inc.
 2                             Case No. 19-cv-01760-WBS-DMC
 3    Patrick Y. Howell                       Telephone:   480.502.4664
      Matthew E. Delinko                      Facsimile:   480.502.4774
 4    BAUMAN LOEWE WITT                       E-mails:     phowell@blwmlawfirm.com
      & MAXWELL, PLLC
 5    8765 East Bell Road, Suite 210          niclelinko@blwinlawfunn.com
      Scottsdale, Arizona 85260
 6                                            Attorneys for Plaintiff,
                                              SENTINEL INSURANCE COMPANY,
 7                                            LTD.
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                             Case No. 19-CV-01760-WBS-DMC
                                                            JOINT STIPULATION TO MODIFY
     AL09-0000017                                    SCHEDULING ORDER AS TO NON-EXPERT
     13720429.1                                               DISCOVERY DEADLINE ONLY
                                              2
